                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No: 18-cv-01131-RM-NRN

MOTTO FRANCHISING, LLC,

       Plaintiff,

v.

JOSEPH MCCABE,
CHRIS WAGENHOFFER, and
GREATER PHILADELPHIA AREA MORTGAGE, LLC
d/b/a HOME FRONT MORTGAGE,

               Defendants.


                                             ORDER


       This matter is before the Court on Plaintiff Motto Franchising, LLC’s, d/b/a MottoSM

Mortgage, Motion for Entry of Judgment (ECF No. 20) in its favor and against Defendants

Joseph McCabe and Greater Philadelphia Area Mortgage, LLC d/b/a Home Front Mortgage

based on the terms of a Settlement Agreement. Upon review of the Motion, and the court record,

the Court finds the requested relief may not be had.

       Specifically, Plaintiff voluntarily dismissed this case under Fed. R. Civ. P. 41(a)(1)(A)(i)

(ECF No. 17), leaving nothing for the Court to do. See Fed. R. Civ. P. 41(a)(1)(A)(i) “[T]he

plaintiff may dismiss an action without a court order by filing: (i) a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment.”); see also, e.g.,

Janssen v. Harris, 321 F.3d 998, 1001-01 (10th Cir. 2003). Although the parties could have
requested the Court to retain jurisdiction to enforce the terms of their settlement agreement, they

did not do so. See 9 Charles Alan Wright et al., Federal Practice and Procedure § 2366 (3d ed.

2019). Thus, the Court has no jurisdiction to entertain the Motion. It is therefore

       ORDERED that the Motion for Entry of Judgment (ECF No. 20) is DENIED WITHOUT

PREJUDICE.

       DATED this 15th day of July, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 2
